DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/10/2022.

Examiner's Statement of reason for Allowance

Claims 1-14 and 16-20 renumbered as 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of implementing a hybrid automatic repeat request (HARQ) process, comprising: transmitting, by a transmitter to a receiver, an initial transmission of the HARQ process; receiving, by the transmitter from the receiver, receiver decoding capability information and feedback indicative of decoding success by the receiver, wherein the decoding capability information includes decoding throughput of the receiver; setting, by the transmitter, a retransmission duration based on the decoding throughput of the receiver; and implementing, by the transmitter, a retransmission of the HARQ process based on the retransmission duration.
The closest prior art, as previously recited, Cheng et al. (US 2019/0356430 A1), Sarkis et al. (US 2020/0007275 A1), Shellhammer et al. (US 2021/0036809 A1), are also generally directed to various aspects of HARQ handling.  However, none of Cheng, Sarkis, Shellhammer teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 11 and 16.  For example, none of the cited prior art teaches or suggest the steps wherein the decoding capability information includes decoding throughput of the receiver; setting, by the transmitter, a retransmission duration based on the decoding throughput of the receiver; and implementing, by the transmitter, a retransmission of the HARQ process based on the retransmission duration.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478